DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/16/2022 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 12/17/2021 are hereby withdrawn. The claim objections and 102 rejections of claims 19 and 24 have been withdrawn in light of applicants claim amendments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
Claims 19 and 40 have been amended. Claims 19, 24, 29, 32-34, 40 and 47-51 are pending. Claims 40 and 47-51 are currently withdrawn. Claims 19, 24, 29 and 32-34 are examined in the current action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/295,390, PCT/US17/17652 and CON of 15/998,558 filed on 2/15/2016, 2/13/2017 and 7/10/2020, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 2/15/2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/2022 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. "56. AAV Vector-Mediated CRISPR Attacks on Proviral HIV-1 DNA for Purging of Cellular Reservoirs." Molecular Therapy 23 (2015): S25 (hereinafter Boerner, reference of record) in view of Freed et al. "HIV-1 gag proteins: diverse functions in the virus life cycle." Virology 251.1 (1998): 1-15 (hereinafter Freed). This rejection is newly applied to address applicants claim amendments on 6/16/2022. 
Boerner describes an approach to target, cut and destroy integrated HIV-1 proviral DNA with AAV/CRISPR vectors in human cells. Boerner created AAV vectors that express two essential CRISPR components including a Cas9 protein and a guide RNA directed against either the HIV-1 LTRs or against viral structural genes. Boerner found a superior 65% transduction efficiency when using AAV9 when compared to other AAV serotypes. Boerner evaluated the AAV/CRISPR vector efficacy and specificity using a T7 endonuclease assay which showed successful Cas-9 mediated induction of double-stranded DNA breaks at the specific HIV-1 target regions. Boerner also investigated a multiplex approach using three gRNAs under the control of the U6, H1 and 7SK promoters in a single vector particle. Boerner engineered this template to co-express gRNAs against two HIV-1 LTRs and the HIV viral Gag gene and compared its potency with single gRNA vectors. Boerner observed the elimination of integrated HIV from latently infected human cells. Boerner demonstrated successful Cas-9 mediated induction of double-stranded DNA breaks at the specific HIV-1 target regions with gRNAs targeting the LTR and Gag regions and subsequent “repair” mechanisms. Boerner states that this method allowed for the elimination of integrated HIV from latently infected cells. Thus, Boerner describes the excision of HIV from latently infected cells. Although Boerner describes targeting the LTR and Gag regions of the HIV sequence, Boerner does not expressly describe targeting the GagD region of the HIV sequence. 
However, HIV-1 Gag proteins are well known in the art as shown by Freed. In Fig 1, Freed maps out all the important structural Gag proteins and their corresponding location in the HIV-1 virion (Freed, Fig 1 as shown below). Although different nomenclature is used, GagD is identified by Freed as an important structural protein involved in the HIV-1 life cycle (Freed, Fig 2 and 3). 
It would have been prima facie obvious to one of ordinary skill in the art to target the GagD region of HIV using the AAV9/CRISPR vector described by Boerner. It would have been a matter of combining known prior art elements according to known methods since Boerner generally describes targeting Gag regions without specific reference to GagD. However, GagD was known in the art and fully described by Freed. One would have been motivated to target GagD given its important role in HIV viral replication. Furthermore, there are a finite number of Gag proteins, all of which are identified by Freed. At a minimum, one of ordinary skill in the art would have considered it obvious to try and target GagD based on the disclosures of Boerner and Freed with a reasonable expectation of success, since there are a finite number of Gag proteins as disclosed by Freed. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 19 and 24 to have been prima facie obvious to at the time the invention was made.

    PNG
    media_image1.png
    943
    766
    media_image1.png
    Greyscale



Claims 29 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner (supra) and Freed (supra) as applied to claims 19 and 24 above in further view of Hu et al. "RNA-directed gene editing specifically eradicates latent and prevents new HIV-1 infection." Proceedings of the National Academy of Sciences 111.31 (2014): 11461-11466 (hereinafter Hu, reference of record) and Sternberg et al. "Expanding the biologist’s toolkit with CRISPR-Cas9." Molecular cell 58.4 (2015): 568-574 (hereinafter Sternberg). This rejection is newly applied to address applicants claim amendments on 6/16/2022. 
A description of Boerner and Freed can be found above. Neither Boerner nor Freed expressly describe targeting LTRs within the U3, R or U5 regions, nucleic acid sequence encoding a tracrRNA or a nuclear localization signal. 
Hu describes a similar multiplex LTR-gRNAs/Cas9 system for suppressing HIV-1 replication and reactivation in latently HIV-1 infected cells (Hu, abstract). Hu describes highly specific targets within the HIV-1 LTR U3, R and U5 regions (Hu, Results para 1 and Fig 1). Hu used a lentiviral vector to transfect the target cells (Hu, Fig 3). Hu found that all four of the LTR gRNAs worked well with different cell lines, indicating the broad applicability of the technique (Hu, conclusion last paragraph). 
Sternberg provides a review of CRISPR-Cas9 systems and tools thereof (Sternberg, abstract). Sternberg describes Type II CRISPR systems which employ tracrRNA to facilitate Cas9 recruitment and genome editing efficiency (Sternberg, “RNA-guided DNA targeting by Cas9”). Sternberg states that Cas9 functions naturally within a dual-guide RNA composed of crRNA and tracrRNA to facilitate cas9 recruitment. Sternberg further describes the expression of a nuclear localization signal for improving the trafficking of Cas9 targets to the cell nucleus (Sternberg, para 1 pg 570).  
It would have been prima facie obvious to one of ordinary skill in the art to target LTRs within the U3, R or U5 regions as described by Hu using the AAV9/CRISPR vector described by Boerner. It would have been a matter of combining known prior art elements according to known methods since both Hu and Boerner are targeting similar LTR regions within the HIV-1 virus. One would have been motivated to target the U3, R or U5 regions in order to more efficiently target and suppress latent HIV-1 infected cells. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to express a nuclear localization signal and tracrRNA as described by Sternberg using the Cas9/gRNA based therapy described by Boerner and Hu. It would have been a matter of combining known prior art elements according to known methods since Type II CRISPR systems using tracrRNA are well known in the art as shown by Sternberg in addition to expressing a nuclear localization signal to improve trafficking of Cas9 targets to the cell nucleus. One would have been motivated to make this combination in order to improve the genome targeting and editing efficiency of the AAV9/CRISPR vectors against the HIV-1 virus. One would have a reasonable expectation of success given the high targeting efficiency of AAV9/CRISPR vector described by Boerner. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 19, 24, 29 and 32-34 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of US patent 9,981,020 (US application number 15/148,261), published 5/29/2018. This rejection is newly applied to address applicants claim amendments on 6/16/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are coextensive in scope relating to a retrovirus comprising a CRISPR-associated endonuclease and multiple gRNAs specific to HIV. The patented claims also describe a retrovirus comprising a CRISPR-associated endonuclease and two or more different multiplex gRNAs which are complementary to different nucleic acids in the LTR of HIV-1. The patented claims describe two or more different multiplex gRNAs which are complementary to different nucleic acids in the LTR of HIV-1. Thus, the patented claims embrace the instant invention since the “two or more” limitation of claim 1 could broadly read on targeting both a LTR region and a GagD region of the HIV genome.  

Claims 19, 24, 29 and 32-34 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-6 of US patent 11,273,209 (US application number 16/875,271), published 3/15/2022. This rejection is newly applied to address applicants claim amendments on 6/16/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are coextensive in scope relating a retrovirus comprising a CRISPR-associated endonuclease and multiple gRNAs specific to HIV. The patented claims describe a method for excising a HIV sequence from a genome of a mammalian cell using CRISPR guided by two gRNAs directed to the LTR of HIV and the GagD region, respectively. Although the instant claims describe the use of an AAV9 expression vector, the patented claims broadly describe the use of any expression vector. Thus, the patented claims embrace the instant invention.

Claims 19, 24, 29 and 32-34 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2, 9 and 13 of US patent 11,298,410 (US application number 15/578,372), published 4/12/2022. This rejection is newly applied to address applicants claim amendments on 6/16/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are coextensive in scope relating a retrovirus comprising a CRISPR-associated endonuclease and multiple gRNAs specific to HIV. The patented claims describe a method for excising a HIV sequence from a genome of a mammalian cell using CRISPR guided by two gRNAs directed to the LTR of HIV and the GagD region, respectively. Although the instant claims describe the use of an AAV9 expression vector, the patented claims broadly describe the use of any expression vector. Thus, the patented claims embrace the instant invention.
Claims 19, 24, 29 and 32-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-60 of copending Application No: 16/926,427 (US Patent Application Publication Number 2020/0392487). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The competing claims are drawn to a an adeno-associated viral vector serotype 9 (AAV9) expression vector, comprising a nucleic acid sequence encoding: (a) a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease; (b) a first guide RNA (gRNA), the first gRNA being complementary to a target sequence within a long terminal repeat (LTR) of a human immunodeficiency virus (HIV) sequence; and (c) a second gRNA, the second gRNA being complementary to a target sequence within a GagD region of the HIV sequence. The competing claims would fully anticipate the instantly claimed invention, which is drawn to an adeno-associated viral vector serotype 9 (AAV9) expression vector, comprising a nucleic acid sequence encoding: (a) a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease; (b) a first guide RNA (gRNA), the first gRNA being complementary to a target sequence within a long terminal repeat (LTR) of a human immunodeficiency virus (HIV) sequence. All of the dependent limitations are anticipated by the competing claims. Therefore, the presently claimed invention embraces the competing claims.






Citation of Other Relevant Prior Art 
Yin et al. "Functional screening of guide RNAs targeting the regulatory and structural HIV-1 viral genome for a cure of AIDS." AIDS (London, England) 30.8 (2016): 1163
Hauber et al. "Highly significant antiviral activity of HIV-1 LTR-specific tre-recombinase in humanized mice." PLoS pathogens 9.9 (2013): e1003587
Khalili et al. WO 2015/031775. Published 3/5/2015

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699